Exhibit 10.1

March 27, 2015

Carolyn Getridge

Re: Employment Terms

Dear Carolyn:

This letter agreement (“Agreement”) sets forth the terms and conditions of your
continued employment with Cambium Learning Group, Inc. (the “Company”) as the
Senior Vice President of Strategic Partnerships of Cambium Learning Group,
effective as of January 1, 2015 (the “Effective Date”).

1. Salary.

As of the Effective Date, your base salary (“Base Salary”) will continue to be
$8,278.84 bi-weekly ($ 215,249.92 if annualized), payable in accordance with the
regular payroll practices of the Company as a full-time employee. As July 1,
2015 (New “Effective Date”) your employment status will move to a part-time
employee with the same title and as of the New Effective Date, your base salary
(“Base Salary”) will be $5,000.00 bi-weekly ($130,000.00 if annualized), payable
in accordance with the regular payroll practices of the Company as a full-time
employee. You acknowledge and understand that all calculations for annual bonus,
merit pay, severance, company paid disability, 401(k) match and any other
benefit or compensation plan or program sponsored or maintained by the Company
or its affiliates will utilize your Base Salary.

2. Bonus/ Commission

You will not be eligible to participate in the Company’s Financial Bonus Plan;
as such plan may be amended from time to time. You are eligible to earn
incentive compensation based on the Incentive Sales Plan which will indicate a
commission rate of 2% of sales bookings from a compiled list of Strategic Sales
Accounts.

3. Benefits.

During your continued employment with the Company, you will be entitled to
participate in the employee retirement and welfare benefit plans and programs
consistent with those of similarly situated executives (subject to enrollment
criteria, eligibility requirements and the terms and conditions of such plans
and programs). The Company reserves the right to change or rescind its benefit
plans and programs and alter employee contribution levels in its discretion.

1

4. Separation of Employment/ Stock Options/ Special Conditions

Contingent upon election at the Annual meeting of Stock holder in May, you will
move to an Employee Board Director. As of December 31, 2015, your employment
agreement with the company will end, at which time you will be eligible to
receive all eligible time-off benefits available to you to be paid out, less any
applicable federal, and state withholdings. As of January 1, 2016 you will move
into a non-Employee Board Director and begin to receive Board Director fees.
Your stock options will continue to vest as long as you are employed and/ or
serve a Director on the Company’s Board of Directors.

5. Company Right to Recover Payments Under this Agreement.

You hereby agree that, if it is ever determined by the Company that any action,
or inaction by you constituted grounds for termination for Cause, then the
Company may recover all of any award or payment made to you pursuant to this
Agreement, and you agree to repay and return any such award or payment to the
Company. The Company may, in its sole discretion, affect any such recovery by
(i) obtaining repayment directly from you, (ii) setting off the amount owed to
it against any amount or award that would otherwise be payable by the Company to
you, or (iii) any combination of (i) and (ii) above.

6. At-Will Employment.

This Agreement does not change the at-will nature of your employment
relationship with the Company.

7. Withholding.

Notwithstanding anything in this Agreement to the contrary, the Company may
withhold from any amounts payable under this Agreement such federal, state,
local or foreign taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

8. Indemnification.

The Company shall indemnify you to the same extent that its officers, directors
and employees are entitled to indemnification as of the date hereof pursuant to
the Company’s Articles of Incorporation and Bylaws for any acts or omissions by
reason of being a director, officer or employee of the Company.

9. Section 409A.

The payments pursuant to this Agreement are intended to be exempt from, or
comply with, the requirements of Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”) and this Agreement is intended to
be interpreted and operated accordingly to the fullest extent possible;
provided, however, that notwithstanding anything to the contrary in this
Agreement, in no event shall the Company be liable to you for or with respect to
any taxes, penalties or interest which may be imposed upon you pursuant to
Section 409A. In accordance with the preceding sentences, the date on which a
“separation from service” pursuant to Section 409A (“Separation from Service”)
occurs shall be treated as the termination of employment date for purposes of
determining the timing of payments under this Agreement to the extent necessary
to have such payments under this Agreement be exempt from the requirements of
Section 409A or comply with the requirements of Section 409A. To the extent that
any payments pursuant to this Agreement constitute “deferral of compensation”
subject to Section 409A (after taking into account to the maximum extent
possible any applicable exemptions) (a “409A Payment”) treated as payable upon
Separation from Service, then, if you are a “Specified Employee” pursuant to
Section 409A on the date of your Separation from Service, then to the extent
required for you not to incur additional taxes pursuant to Section 409A, no such
409A Payment shall be made before the earlier of (i) 6 months after your
Separation from Service, or (ii) the date of your death. Should the preceding
sentence result in payments to you at a later time than otherwise would have
been made under this Agreement, on the first day any such payments may be made
without incurring additional tax pursuant to Section 409A (“409A Payment Date”),
the Company shall make such payments provided that any amounts that would have
been paid earlier but for the application of this paragraph shall be paid in a
lump sum on the 409A Payment Date. For purposes of Section 409A, each payment
installment shall be treated as a separate payment. The parties agree to
cooperate to minimize the impact of Section 409A without materially changing the
economic value of this Agreement to either party.

10. Removal from All Positions.

If your employment with the Company terminates for any reason (whether initiated
by you or the Company), you shall be deemed to resign from all offices and
positions you then hold at the Company and/or its affiliates (collectively, the
“Cambium Companies”) and as a member of the board of directors and/or other
similar governing bodies (and committees thereof) of any of the Cambium
Companies on which you then serve (if any), each effective as of the date of
termination of your employment; provided, however, you agree to take all further
actions that are deemed reasonably necessary by the Company to effectuate or
memorialize such resignations (including, without limitation, promptly executing
and delivering resignation letters memorializing such resignations).

11. Confidentiality, Non-Compete Agreement.

As a condition to being offered this position, you hereby agree to execute the
Confidentiality Agreement in a form substantially similar to the form attached
hereto as Attachment A (the “Confidentiality Agreement”).

12. Cooperation.

You agree to reasonably cooperate with the Company and its affiliates during
your employment and thereafter in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company (including,
without limitation, you being available to the Company upon reasonable notice
and at reasonable times for interview and factual investigations, appearing at
the Company’s request upon reasonable notice and at reasonable times to give
testimony without requiring service of a subpoena or other legal process,
delivering to the Company requested information and relevant documents which are
or may come into your possession), all at times and on schedules that are
reasonably consistent with your other permitted activities and commitments. The
obligations under this Section 13 shall survive the termination of your
employment with the Company. If your cooperation under this Section 13 is
required after your termination of employment, the Company shall (i) provide you
reasonable advance notice after giving due consideration to your then current
employment obligations and (ii) to the extent permitted by applicable law and
court rules, reimburse you for all reasonable travel expenses and other
reasonable out of pocket expenses upon submission of receipts.

13. Acknowledgment.

You acknowledge that you have had an opportunity to fully discuss and review the
terms of this Agreement with an attorney of your own choosing. You further
acknowledge that you have carefully read this Agreement, understand its contents
and freely and voluntarily assent to all of its terms and conditions, and sign
your name of your own free act.

14. Governing Law.

This Agreement is governed by the laws of the State of Delaware (excluding
conflicts of laws).

15. Entire Agreement; Modification.

This Agreement and the Confidentiality Agreement contain the entire agreement
between you and the Company concerning the matters set forth herein and
supersede any other discussions, agreements, representations or warranties of
any kind with regard to these matters, including, without limitation Employment
Agreement, dated as of March 27, 2015, between Cambium Learning Group, Inc. and
Carolyn Getridge. Any modification of this Agreement will only be effective if
done in writing and signed by you and the Chairman of the Board.

If for any reason any provision of this Agreement shall be held invalid, that
invalidity will not affect the remainder of this Agreement.

Please review this Agreement carefully and, if it correctly states our
agreement, sign and return to me the enclosed copy.

Best regards,

CAMBIUM LEARNING GROUP, INC.

/s/ John Campbell                     
Name: John Campbell
Title: Chief Executive Officer

Accepted and agreed to:

/s/ Carolyn Getridge                 
Name: Carolyn Getridge

Date: March 27, 2015

2